ON APPLICATION FOR REHEARING.
The application for rehearing filed by Edward Pokorny, the friend of the court for the third judicial circuit, asamicus curiae in the instant case, is denied. The opinion in the above-entitled cause does not overrule Cole v. Cole,193 Mich. 655, and Conkey v. Conkey, 237 Mich. 326. It does not apply to a case where the interests of the child or children have been fully looked after and protected by independent counsel, such as the friend of the court, who is charged with the duty of investigating the facts and presenting the true situation so far as the best interests of the child or children are concerned. *Page 683